office_of_chief_counsel internal_revenue_service memorandum number release date cc corp ------------- postu-156340-03 uilc date date to --------------------- ------------------ ------------------------------------------------------------------ ---------------------------- ------------------------------------------------------ -------------------------------------- from associate chief_counsel corporate cc corp b03 subject notice whether acquisition of the foreign_currency in a stock subscription is a substantially_similar transaction to the transaction described in notice_2002_21 this chief_counsel_advice responds to your request for advice dated date chief_counsel_advice is not binding on examination or appeals and is not a final case determination this chief_counsel_advice should not be cited as precedent legend taxpayer --------------------------------------------------------------------------------- -------------------------------------------------------------------- taxpayer subsidiary --------------------------------------------------------------------------- --------------------------------------------------------------------- foreign_affiliate ------------------------------------------------------------------------------------- -------------------------------------------------------- ------------------------------------ --------------------------------- postu-156340-03 ------------------ --------------------- ---------------------- ------------------------ --------------------------------------------- --------------------------------------------- foreign_affiliate foreign_currency investment program llc ------------------------------------------------------------------------------------------------------------------ bank ----------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- affiliate bond issuer bank bank promoter manager year year month gain company vice president of taxes fc fc1 country a country b floating interest rate fixed interest rate ----------------------------------------------- ----------------------------------- ------------------------------- -------------------------- - ---------------------- ------------------ --------------- ------------- ------------ ----------- --------- ------- ------- postu-156340-03 ---------------------------------------------------- ------------------------------------------------ -------------- ----------------- ----------------- -------------------- --------------------------- --------------------------- --------------------------- date date date custodian ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- dollar_figurea dollar_figureb dollar_figurec d units e units f units g units h i dollar_figurej k l m n units dollar_figureo p q ------------------------ ------------------------ ------------------ ------------- -------- ----- ---- --- --- --- -- -- postu-156340-03 ------------------------------------------------------------------------ ------------- ----------------- ----------------- -------------------- --------------------- ---------------------- ---------------------- ------------------------ --------------------------------- r units s units dollar_figuret treasurer country c bank business x -------------------------------------------------------------------------------------------------------------- u units dollar_figurev dollar_figurew x units issues 2002_1_cb_730 claimed and if not under what theory or theories should it be disallowed conclusion in whole or in part for the following reasons incurred no genuine indebtedness to bank and therefore the purported assumption of such indebtedness by taxpayer subsidiary has no effect for federal_income_tax purposes as a result there is no sec_357 gain on the purported sec_351 exchange no increase in the basis of the conveyed foreign_currency fcs under sec_362 and thus no loss on the subsequent sale of the conveyed fcs defined in the sec_351 transaction section below whether the transaction in the instant case falls within the scope of notice the taxpayer’s dollar_figureb currency loss deduction for year should be disallowed should the taxpayer’s dollar_figureb currency loss deduction for year be allowed as the transaction described below falls within the scope of notice_2002_21 a the deduction should be disallowed in its entirety on the grounds that llc ----------------------- postu-156340-03 d the currency loss should be denied in its entirety until if and when taxpayer b alternatively if upon further development of the facts it appears that the e sec_351 does not apply in the instant case because there was no bona parties did intend for taxpayer subsidiary to assume and pay some portion of the liability on the llc note then taxpayer subsidiary’s basis under sec_362 in the conveyed fcs should only be increased to the extent of the portion actually assumed c taxpayer subsidiary had no money or property at risk or at most it may include only d units which ultimately was made available to foreign_affiliate in its amount_at_risk under sec_465 of the code the result is that the loss deduction should be disallowed either in its entirety or at most allowed only in the amount of the dollar equivalent of d units can clearly demonstrate that with respect to the fcs which it could substantively use exchange rate changes between the period it acquired and disposed of the fcs resulted in the loss this is consistent with the intent of congress and sec_1_988-2 fide non-tax business_purpose for the transaction as a result neither sec_357 nor sec_362 applies accordingly the transaction should be treated as an exchange under sec_1001 with the basis rules of sec_1012 and the case law both discussed in notice_2002_21 controlling the result is that the basis of the conveyed fcs will be limited to the fair_market_value of such assets upon their acquisition by taxpayer subsidiary thus the loss purportedly resulting from the transaction in the instant case is not allowable to the extent taxpayer derives a tax_benefit that is attributable to a basis in excess of the fair_market_value of the conveyed fcs facts corporations that file a consolidated federal_income_tax return its primary business consists mainly of business x the taxable years under examination are return year through year in month taxpayer sold its interest in gain company realizing a capital_gain of approximately dollar_figurea the transaction undertaken by taxpayer described below created a non-economic dollar_figureb foreign_currency_loss intended to qualify under sec_988 of the internal_revenue_code which it carried back to its year consolidated_return the carryback neutralized the gain recognized on the sale of gain company while taxpayer states that no promoter was involved in the transaction it was billed dollar_figurec dollars by promoter a recognized tax_shelter promoter moreover the transaction appears to have been brought to the attention of taxpayer by its vice president of taxes not by a business group this was the only time a venture originating in the tax department was ever undertaken by taxpayer the transaction described below closely resembles the custom adjustable rate debt card tax_shelter described in notice_2002_21 taxpayer a domestic_corporation is the common parent of an affiliated_group of background postu-156340-03 formation of llc and creation of note on date llc a newly-formed domestic company owned by country a nationals purportedly unrelated to the taxpayer entered into a contract with bank under a credit agreement dated date between llc as borrower and bank as both lender and administrative agent llc requested and lender agreed to make a loan in the principal_amount of e units pursuant to the terms and conditions under the credit agreement loan principal on the loan was due in years and interest was initially set at floating interest rate due quarterly and subject_to reset after four years reset would occur annually thereafter at which time the borrower would be free to find a new lender to assume the loan section dollar_figure of the credit agreement requires lender to make available to the administrative agent the amount of the loan proceeds in immediately available funds and the administrative agent is required to deposit such amount to a cash collateral account the cash collateral account is defined as a segregated interest-bearing deposit account established with the custodian in the name of the llc but under the control of the administrative agent which constitutes part of the collateral for the loan and is required to be held until disbursed or invested in accordance with section dollar_figure of the credit agreement before the loan date a cash collateral account defined above and a securities account the securities account is defined as an account established by llc at the custodian in the name of the llc but under the control of the administrative agent which shall constitute part of the collateral provided for in the company pledge agreement to hold the eligible investments and other investments made with the proceeds of the loan section dollar_figure of the credit agreement limits disbursements or releases from the cash collateral account and the securities account to the following circumstances -- under section dollar_figure of the credit agreement llc was required to establish on or i payments of principal and interest on the loan in accordance with section ii iii b transfers from the cash collateral account to the securities account for the purpose of purchasing eligible investments and other investments transfers from the securities account to the cash collateral account representing the proceeds of the sale of any eligible investments or other investments and iv transfers in accordance with the llc’s pledge agreement eligible investments are defined as investments that are reasonably acceptable to the administrative agent having a maturity which is not more than one year and which are i backed by the full faith and credit of the country b government ii commercial paper issued by a country b person and acceptable to lender iii time it is our understanding that this entity is classified as a partnership for us tax purposes while the original loan amount was to be x units the promissory note from llc dated date as well as the assumption_agreement and the assumption closing_agreement provide that the loan between llc and lender was in the principal_amount of e units postu-156340-03 sec_351 transaction under a subscription agreement dated date among llc taxpayer llc entered a series of interest rate swaps with affiliate an affiliate of bank section dollar_figure of the credit agreement requires that llc maintain an aggregate deposits with banks acceptable to lender in its sole discretion or iv certificates of deposit or interests in money market funds reasonably acceptable to lender collateral value in the collateral accounts equal to the sum of i the outstanding principal_amount of the loan plus ii all accrued and unpaid interest thereon and other_amounts payable hereunder plus minus the termination cost value of the hedge agreements plus iv any other amount outstanding hereunder or under the other financing documents which converted its floating rate of interest on the loan to a fixed rate of approximately fixed interest rate as further described below earnings on the collateral account covered the first four year’s interest although affiliate agreed to advance funds if the account earnings were insufficient subsidiary and manager the manager of llc llc agreed to transfer to taxpayer subsidiary g units the conveyed fcs which represented h percent of the total e unit loan amount plus dollar_figurei million3 or the fc equivalent thereof in exchange for i thousand shares of non-voting preferred_stock par_value dollar_figurej per share of taxpayer subsidiary and the assumption by taxpayer subsidiary of all the payment obligations of llc under the credit agreement in a transaction intended to qualify under sec_351 of the internal_revenue_code the h percent of the total e unit loan amount contributed by llc to taxpayer subsidiary equaled the present_value of the principal_amount of the e units loan due in years as part of a side agreement between llc and taxpayer subsidiary taxpayer subsidiary agreed to be liable for the payment of the principal and llc agreed to be liable for the interest payments on the loan simultaneously and as part of the same purported sec_351 transaction taxpayer agreed to transfer assets with a fair_market_value of dollar_figurek million and dollar_figurel million for m shares of taxpayer subsidiary common_stock and l thousand shares of taxpayer subsidiary preferred_stock respectively the preferred_stock paid an l percent dividend llc and lender in its capacity as both lender and administrative agent llc proposed to transfer the conveyed fcs to taxpayer from the collateral account and lender consented to the transfer provided that taxpayer supply substitute collateral to cover the partial withdrawal of the loan proceeds from the collateral account in consideration for the transfer taxpayer subsidiary agreed to assume on a joint and according to the daily cash management report of parent the dollar_figurei million appears initially to have been paid_by promoter on llc’s behalf a few months later llc borrowed dollar_figureo from bank for the purpose of making this purchase llc pledged the taxpayer subsidiary preferred_stock as collateral for the loan and instructed taxpayer subsidiary to remit the l percent dividend directly to bank to pay off the loan in granting the loan bank considered the true borrower to be taxpayer under an assumption_agreement dated date among taxpayer subsidiary postu-156340-03 several basis all the obligations of llc under the credit agreement and note without modifying reducing releasing or discharging the obligations of llc under the credit agreement and the note in addition taxpayer subsidiary provided for the issuance of letters of credit for the benefit of lender in the aggregate stated amount of n unit sec_4 taxpayer guaranteed taxpayer subsidiary’s obligations under the letters of credit the assumption closing_agreement dated date among llc taxpayer subsidiary and lender in its capacity as both lender and administrative agent provides that the proceeds of the loan were deposited by llc in time deposits with financial institutions other than lender in an aggregate principal_amount of e units in sec_1 of the assumption closing_agreement the administrative agent agrees to instruct the custodian to make the following transfers and releases from the collateral accounts on the assumption closing date - i ii iii iv purchase with funds on deposit in the cash collateral account and for deposit in the securities account country b government securities purchase with funds on deposit in the cash collateral account and for deposit in the securities account short-term country b government securities release f units from the cash collateral account and prepay the custodian in full for all custodial fees for the period between the closing date to the first re-set date and release the remaining funds in the cash collateral account and pay such amount to taxpayer subsidiary’s account the amount to be used to purchase country b government securities was to be determined by oral agreement on the assumption closing date between the administrative agent and taxpayer subsidiary sec_3 of the assumption closing_agreement provides that llc has no right to request or agree to any amendment modification or supplement waiver under or termination of any terms of the financing documents under an assignment and cash collateral_agreement dated date between taxpayer subsidiary and lender taxpayer subsidiary agreed to deposit an amount5 of fcs in a special cash collateral account with bank in the name of taxpayer subsidiary but under the sole control and dominion of bank the assignment and cash collateral_agreement was a condition to the assumption_agreement dated the same date without notice to taxpayer subsidiary to transfer to or to register in the name of bank or any of its nominees any or all of the collateral sec_3 provides that bank shall have the right at any time in its discretion and this total was sufficient to cover the g units withdrawal from the collateral account plus the interest that would be due on that amount on date the amount deposited pursuant to the assignment and cash collateral_agreement was left blank in the copy provided postu-156340-03 the custodian agreement between llc and custodian and lender as both lender and administrative agent authorized the custodian to open and maintain one or more securities accounts s and a cash collateral account under article of the custodian agreement the administrative agent was authorized to give instructions for and on behalf of llc with respect to the accounts and such instructions are conclusively binding on llc article provides that the custodian agreement could be terminated only with the consent of the administrative agent and upon termination the custodian was required to act on all instructions from the administrative agent sale of foreign_currency when taxpayer subsidiary received the conveyed fcs in the purported sec_351 exchange it immediately sold them and purchased fc1s taxpayer subsidiary sold the fc1s one week later and purchased fcs with the proceeds from the sale taxpayer subsidiary transferred the fcs to a new investment subsidiary foreign_affiliate which placed the fcs into a money market account with bank funds equal to approximately half of that amount were required to be placed in restricted accounts with bank as security for the letters of credit foreign_affiliate later invested a small portion of the funds in bond issuer and country b treasuries taxpayer alleges that the primary motive for entering into this transaction was to obtain funds for investing in its foreign_affiliate foreign_currency investment program taxpayer’s tax treatment of the transaction taxpayer subsidiary claimed a dollar_figureb loss on the sale of the conveyed fcs which is equal to the excess of the stated principal_amount of the loan e units over the fair_market_value of the conveyed fcs g units that is taxpayer subsidiary claims basis in the conveyed fcs equal to the sum of llc’s tax basis in the conveyed fcs dollar_figurev plus the amount of gain recognized by llc under sec_357 on the transfer dollar_figureb for a total basis of dollar_figurew see sec_362 taxpayer asserts that the entire principal_amount of the loan is included in its basis in the conveyed fcs because of taxpayer’s purported assumption of joint_and_several_liability on the entire amount of the loan as a result taxpayer’s year consolidated_return reflected a dollar_figureb ordinary_loss under sec_988 from taxpayer subsidiary’s sale of the conveyed fcs law and analysis notice_2002_21 covers transactions involving the use of a loan assumption_agreement to claim an inflated basis in assets acquired from another party this inflated basis is claimed as a result of a transfer of assets in which a u s taxpayer taxpayer becomes jointly and severely liable on indebtedness of the transferor of the application of notice_2002_21 the transactions described herein occurred prior to the effective date of sec_357 and sec_362 postu-156340-03 pursuant to a separate side-agreement between transferor and taxpayer in the transaction discussed in the notice transferor borrows money from a transferor uses the proceeds to purchase assets the assets which may be assets transferor with the indebtedness having a stated principal_amount substantially in excess of the fair_market_value of the assets transferred lender lender on a long term basis such a sec_30 years the loan the amount borrowed is frequently in a foreign_currency interest is payable at regular intervals and principal is due at maturity the loan is made with full recourse to transferor denominated in a foreign_currency the assets serve as collateral for the loan pursuant to a loan agreement as each interest payment becomes due the collateral is used to satisfy such payments upon maturity or earlier payment the loan is satisfied by its terms first from the collateral and only then against transferor or transferor and any party that has assumed the liability as a joint_and_several obligor to satisfy any shortfall transferor transfers a portion of the assets to taxpayer in consideration for taxpayer's agreement to pay the principal only in years under a separate side assumption_agreement with the lender taxpayer agrees to be jointly and severally liable on the entire loan the fair_market_value of the assets transferred to taxpayer the conveyed assets equals the present_value of the loan's principal payment at maturity determined by using a market rate of interest thus the fair_market_value of the conveyed assets is substantially less than the loan's stated principal_amount taxpayer provides substitute collateral for the loan equal in value to the conveyed assets the remainder of the assets purportedly owned by transferor continues to serve as collateral for the loan transferor agrees to make all interest payments on the loan and taxpayer agrees to pay the principal due at maturity the co-obligors and lender anticipate that the collateral will be substantially if not entirely sufficient to repay the loan value taxpayer claims that as a result of its assumption of joint_and_several_liability on the entire amount of the loan the entire principal_amount of the loan is included in taxpayer's basis in the conveyed assets as a result taxpayer claims a loss for federal_income_tax purposes in an amount equal to the excess of the stated principal_amount of the loan over the fair_market_value of the conveyed assets if the conveyed assets are nonfunctional_currency taxpayer claims an ordinary_loss taxpayer subsequently disposes of the conveyed assets for their fair market also pursuant to the side-agreement between transferor and taxpayer application of notice_2002_21 to the instant case the instant transaction is substantially_similar to the transaction described in notice_2002_21 and therefore it falls within the scope of notice_2002_21 postu-156340-03 the taxpayer’s dollar_figureb currency loss deduction for year should be disallowed in whole or in part for the following reasons there was no real liability and therefore no assumption of a liability in the purported sec_351 exchange a a loss is allowable as a deduction for federal_income_tax purposes only if it is bona_fide and reflects actual economic consequences see generally 293_us_465 904_f2d_1011 5th cir in certain circumstances courts will recognize that even if a transaction actually does occur that transaction may be lacking in economic_substance 939_f2d_44 n 3d cir see also 861_f2d_494 7th cir for instance with respect to transactions involving loans i t is well settled that the mere fact that a note is given does not prove the existence of a loan if there was no indebtedness existing which the note evidenced leonard v commissioner tcmemo_1985_51 citing 45_bta_685 and 54_tc_742 aff'd 445_f2d_985 10th cir in 364_us_361 the supreme court held that a loan transaction entered into by a taxpayer may be disregarded for tax purposes if there was no genuine indebtedness the supreme court held that no valid indebtedness existed where the taxpayer never acquired a meaningful beneficial_interest in the loan in 39_tc_1064 aff'd 325_f2d_180 4th cir a taxpayer purportedly borrowed funds from banks to buy treasury notes and bonds which were pledged as collateral to secure the loans with the proceeds upon maturity or resale being applied to the repayment of the loans the court described the transaction as merely providing the facade of a loan because the taxpayer never had control of the funds purportedly borrowed or the collateral the treasury notes and bonds and the collateral amply secured the purported loan in the typical notice transaction the facts and circumstances of the loan transaction support the conclusion that the credit arrangement lacks economic_substance on the original loan date the lender purportedly transferred funds to the borrower contemporaneously with this transfer however the entire loan proceeds were then deposited into a collateral account held by the lender per the loan agreement the borrower assigned all its rights in the collateral account back to the lender therefore borrower never obtained unfettered use of or control_over the borrowed funds the facts of the instant case relating to the transfer of loan proceeds are substantially_similar to the typical notice_2002_21 transaction in accordance with the credit agreement upon issuance the loan proceeds were immediately deposited in an account with lender under the sole control of lender transfers from the account were limited to transfers to lender to make principal and interest payments on the loan or purchases of eligible investments which were limited to short-term investments in postu-156340-03 country b government bonds certificates of deposit or time deposits with banks or commercial paper all of which were subject_to the consent of lender furthermore the credit agreement requires that the loan be fully collateralized there was no provision for llc acquiring the loan proceeds or the collateral for its own use in light of these facts it appears that llc never obtained use of or control_over the loan proceeds in addition there is similar doubt as to whether there was a real transfer of any under these facts it appears that in substance lender never relinquished b taxpayer subsidiary assumption of portion of llc loan in sec_351 exchange portion of the loan proceeds to taxpayer subsidiary under the assumption_agreement under the assignment and cash collateral_agreement between taxpayer subsidiary and lender taxpayer subsidiary agreed to deposit r units in a special collateral account with lender in the name of taxpayer subsidiary but under the sole control and dominion of lender control of the borrowed funds and is protected from any credit risk because it holds sufficient funds in the collateral accounts to satisfy the loan obligations lender simply made offsetting bookkeeping entries debiting the appropriate amount from the collateral accounts and applying these funds to pay the interest due on the loan at no time did llc or taxpayer subsidiary obtain the unfettered use of any additional money as a result of the credit agreement since llc incurred no genuine indebtedness the purported assumption of such indebtedness by taxpayer subsidiary has no effect for federal_income_tax purposes as a result there is no sec_357 gain on the purported sec_351 exchange no increase in the basis of the conveyed fcs under sec_362 and thus no loss on the subsequent sale of the conveyed fcs did intend to make the loan and for taxpayer subsidiary to assume and pay some portion of the liability on the llc note then taxpayer subsidiary’s basis under sec_362 in the conveyed fcs should only be increased to the extent of the portion actually assumed loan only to the extent that it has not been satisfied from collateral thus the collateral is the primary and expected source of repayment at the inception of the transaction bank holds some p percent of the collateral while taxpayer subsidiary holds the remaining h percent immediately after the sec_351 transaction in some cases courts have limited the portion of an assumed indebtedness that may be taken into account for federal_income_tax purposes for example where two or more persons are liable on the same indebtedness or hold separate properties subject_to the same indebtedness the amount taken into account for federal_income_tax purposes by each person generally is based on all the facts and circumstances including the economic realities of the situation and the parties’ expectations as to how the liabilities will be paid see maher v united_states no w d mo alternatively if upon further development of the facts it appears that the parties in this case taxpayer subsidiary is responsible for the principal balance of the postu-156340-03 the concept of limiting basis from debt to the fair_market_value of the property property was not in substance subject_to liability where lender was not actually relying on property as collateral 469_f2d_225 8th cir corporation’s assumption of primary liability on shareholder’s indebtedness becomes taxable dividend only as corporation makes payments as promised in appropriate cases courts have rejected attempts to assign an inflated basis to property and have limited the basis_of_property to its fair_market_value for example the basis_of_property acquired with the issuance or assumption of recourse indebtedness has been limited to the acquired property’s fair_market_value where a transaction is not conducted at arm’s-length by two economically self-interested parties or where a transaction is based upon peculiar circumstances which influence the purchaser to agree to a price in excess of the property’s fair_market_value 77_tc_1326 citing 58_tc_757 webber v commissioner tcmemo_1983_633 aff’d 790_f2d_1463 9th cir see also 42_bta_698 aff’d 120_f2d_12 8th cir the general_rule that the price paid is the basis for determining gain_or_loss on future disposition presupposes a normal business transaction acquired also is found in case law concerning nonrecourse debt the effect of nonrecourse debt on basis was considered by united_states supreme court in 331_us_1 where the court held that a taxpayer’s basis in inherited property was its fair_market_value on the date of decedent’s death and was not reduced by the amount of nonrecourse debt that encumbered the property the court also held that upon disposition of the property the amount_realized included the amount of the debt second crane holding which treated the nonrecourse debt as part of the amount_realized upon disposition of the encumbered property the taxpayer argued that this rule should not apply when the amount of debt exceeds the fair_market_value of the property the court rejected this argument and noted that the taxpayer had included the debt in basis for depreciation purposes and had based upon a repayment expectation failed to include the loan proceeds in income upon receipt a taxpayer must account for the proceeds of obligations he has received tax-free and included in basis id pincite nonrecourse debt so unreasonably exceeds the fair_market_value of encumbered property that repayment is unlikely this is explained in 748_f2d_908 4th cir in 461_us_300 the taxpayer challenged the tufts however does not foreclose an inquiry into whether the amount of we see nothing in tufts to alter the well-established rules that a taxpayer may not inflate his depreciation_deductions as did taxpayers here by including in his basis for depreciation nonrecourse debt when that debt so postu-156340-03 far exceeds actual value at the time that it is incurred that there is no economic incentive to pay it in reaching these conclusions we note that while tufts did state that crane also stands for the broader proposition that a nonrecourse loan should be treated as a true loan u s pincite it emphasized that crane was predicated on the assumption that the mortgage will be repaid in full id pincite and that the original inclusion of the amount of the mortgage in basis rested on the assumption that the mortgagor incurred an obligation to repay id in regents park partners v commissioner ria tc memo big_number the court limited a partnership’s basis in property to the property’s fair_market_value the court noted that one rationale for disregarding the nonrecourse debt in its entirety from basis is the theory that a taxpayer in such circumstances lacks incentive to pay the debt t he purported purchaser had no incentive to pay off the nonrecourse note because by abandoning the transaction the taxpayer can lose no more than a mere chance to acquire an equity in the future should the value of the acquired property increase estate of franklin v commissioner supra pincite the underlying rationale of these cases that a taxpayer acquires basis as the ria tc memo big_number pincite the court also cites 863_f2d_263 3d cir as authority for a more limited approach that in lieu of disregarding debt in its entirety limits basis to the fair_market_value of the encumbered property without resolving the issue of whether excessive debt should be disregarded in its entirety or only in part the court in regents park did find that under the circumstances of that case the debt was to be renegotiated bore below-market interest etc a partnership did have an incentive to continue to make payments so that it was appropriate to grant basis but only to the extent of the encumbered property’s fair_market_value id pincite3 result of debt only when the circumstances indicate that the taxpayer will pay the debt is very relevant to this transaction the amount that taxpayer subsidiary was likely to pay is much less than the full amount of the loan and its claim to basis premised on payment of the full amount of the loan is unreasonable based in large part on many of the above authorities the service in notice_2002_21 announced its position with respect to the basis_of_property acquired by taxpayers in transactions similar to the transaction at issue here notice_2002_21 concludes that the basis in certain assets conveyed to the taxpayer which in certain circumstances include the use of a loan assumption_agreement to claim an inflated basis in assets acquired from another party is equal to the fair_market_value of such assets upon their acquisition by the taxpayer consequently losses purportedly resulting from such transactions are not allowable to the extent the taxpayer derives a tax_benefit that is attributable to a basis in excess of the fair_market_value of the assets that were the postu-156340-03 c sec_465 - deductions limited to amount_at_risk in sum taxpayer subsidiary’s basis in the conveyed fcs should be limited to for any particular taxable_year sec_465 limits losses from the activities listed in subject of the conveyance in addition the service announced that it may impose penalties including the accuracy-related_penalty under sec_6662 on participants in such transactions their fair_market_value when acquired by taxpayer subsidiary because of the manner in which the loan was collateralized the amount of the loan that taxpayer subsidiary can be considered to have assumed does not exceed this amount accordingly the claimed loss should be disallowed sec_465 to individuals and c corporations with respect to which the stock ownership requirements of sec_542 are met under that section losses are limited to the aggregate amount with respect to which the taxpayer is at risk for the activity at the close of the taxable_year under sec_465 for taxable years beginning after date sec_465 applies to each activity engaged in by the taxpayer in carrying_on_a_trade_or_business or for the production_of_income an affiliated_group is treated as a single_taxpayer under sec_465 in addition under sec_1 a taxpayer is entitled to include a loss from one of its subsidiary’s activities on its consolidated_return only to the extent that the loss does not exceed taxpayer’s amount_at_risk in the subsidiary activity at the close of the subsidiary’s taxable_year and does not exceed the amount for which the taxpayer is at risk in the subsidiary at the close of the subsidiary’s year meets the ownership requirements of sec_542 because taxpayer subsidiary is an entity to which sec_465 applies and because taxpayer subsidiary claims to have engaged in this transaction to earn a profit sec_465 limits taxpayer subsidiary’s losses from the activity to its amount_at_risk in the activity sec_465 may still exclude taxpayer subsidiary from sec_465 if taxpayer subsidiary’s foreign_affiliate foreign_currency investment program activity is a qualified_business under sec_465 and if taxpayer subsidiary is a qualified_c_corporation under sec_465 the field’s submission indicates that this exception does not apply that submission indicates that although taxpayer subsidiary is a qualified_c_corporation taxpayer subsidiary is a qualified_c_corporation because although it meets the personal_holding_company ownership test in sec_542 it does not meet the personal_holding_company_income test in that section the field’s submission indicates that taxpayer subsidiary’s foreign_affiliate foreign_currency investment program activity was not a qualified_activity because neither of the direct participants taxpayer subsidiary and foreign_affiliate had any employees determined under sec_465 that section includes in the amount_at_risk money the adjusted_basis of other_property that the taxpayer contributes to the activity and because sec_465 applies to taxpayer subsidiary its amount_at_risk in the activity is because taxpayer wholly owns taxpayer subsidiary taxpayer subsidiary postu-156340-03 it is questionable whether taxpayer subsidiary was the payor of last resort for amounts that the taxpayer borrows with respect to such activity that are included in sec_465 sec_465 includes amounts borrowed for use in the activity to the extent that the taxpayer is personally liable for the repayment of the borrowed amounts and to the extent of the fair_market_value of the taxpayer’s interest in property not used in the activity pledged as security for the borrowed amounts property that is directly or indirectly financed by indebtedness which is secured_by the property described in sec_465 is not considered at risk the entire e units the terms of the assumption_agreement provided that taxpayer subsidiary and llc were jointly liable for the entire e units liability with no right of contribution or indemnification however those terms also provided that llc would make current interest payments and taxpayer subsidiary would make the principal payment in years the assumption_agreement permitted taxpayer subsidiary to trigger prepayment at any time which obligated llc under the subscription agreement to make a capital_contribution to taxpayer subsidiary in the amount by which the principal payment due under the loan exceeded taxpayer subsidiary’s accreted principal_amount the accreted principal_amount was the g units with a q percent yield compounded annually viewed as a whole the formalities of the financing_arrangement appear to cause taxpayer subsidiary to be the payor of last resort with regard to only the g units unless taxpayer subsidiary failed to trigger repayment before the expiration of the 30-year term any indication that the parties intended to terminate the arrangement before the close of the 30-year term would strengthen the argument that taxpayer subsidiary was the payor of last resort with regard to only g units documents it was the payor of last resort with regard to the entire e units it is questionable whether that entire amount can be considered as having been borrowed with respect to the activity which was the foreign_affiliate foreign_currency investment program under sec_465 arguably taxpayer subsidiary should be treated as having borrowed with respect to the foreign_affiliate foreign_currency investment program activity only that amount over which taxpayer subsidiary had sufficient control to invest it in the activity the only portion of the assets that bank was to release under the documents was g units there may be an argument that taxpayer subsidiary should be treated as having borrowed only d units with respect to the foreign_affiliate foreign_currency investment program when bank released g units from the collateral account to taxpayer subsidiary it required taxpayer subsidiary to simultaneously substitute that amount with letters of credit from bank and bank and agree to the terms of the credit facility the credit facility between bank bank bank and taxpayer subsidiary required taxpayer subsidiary to maintain a balance of at least s units on deposit with bank at all times therefore taxpayer subsidiary may have only had sufficient control_over approximately d units g units - s units for investment in the foreign_affiliate foreign_currency investment program loss through non-recourse financing guarantees stop loss agreements or other similar sec_465 excludes from amounts-at-risk any amount protected against assuming that taxpayer subsidiary can establish that under the financing postu-156340-03 we believe the better analysis as adopted by the second eighth ninth and arrangements the case law construing sec_465 to borrowed amounts is not in complete accord the second eighth ninth and eleventh circuits look to the underlying substance of the borrowing arrangement to determine whether an amount is protected against loss under sec_465 waters v commissioner 978_f2d_1310 2nd cir citing 904_f2d_477 9th cir 926_f2d_1083 11th cir 914_f2d_1040 8th cir other circuits will not find that a borrowed amount is protected against loss under sec_465 if the formal arrangements reflect that in a worst-case scenario the taxpayer is liable for repayment see 949_f2d_841 6th cir stating that the issue of whether a taxpayer is at risk for purposes of sec_465 must be resolved on the basis of who realistically will be the payor of last resort if the transaction goes sour and the secured_property associated with the transaction is not adequate to pay off the debt quoting 91_tc_838 eleventh circuits and the tax_court is that in determining who bears the ultimate liability for an obligation the economic_substance and the commercial realities of the transaction control see waters f 2d pincite 103_tc_120 94_tc_439 89_tc_1050 a court applying this approach first examines under sec_465 who if anyone will ultimately be obligated to pay the recourse obligations if the borrower is unable to do so and second whether that ultimately liability is limited by an arrangement described in sec_465 to determine whether such an arrangement exists the substance and commercial realities of the financing arrangements presented by each transaction are taken into account thornock t c pincite to avoid the application of sec_465 there must be more than a theoretical possibility that the taxpayer will suffer economic loss american principals f 2d pincite interpreting sec_465 in this way any part of a formal obligation the risk of which is practically eliminated by some other arrangement is disregarded from the amount_at_risk risk that it would be liable for any loss or diminution of the entire e units because all of the loan proceeds apart from the g units that bank released to taxpayer subsidiary were required to remain on deposit with bank or in bank selected investments at all times and bank indemnified taxpayer subsidiary for any diminution or loss of collateral value resulting from failure of any of bank to perform its obligations under any of the agreements it seems like there are minimal circumstances under which taxpayer subsidiary could be liable to repay the e units from its own funds proceeds should be viewed as a pledge includable in their amount_at_risk under sec_465 that section excludes from the amount_at_risk pledged property that is used in the activity taxpayer subsidiary cannot likely justify including e units in its amount_at_risk by arguing that it pledged that amount as security for the loan because the e units is the property that taxpayer subsidiary purportedly borrowed for use in the the terms of the financing_arrangement insulated taxpayer subsidiary from the taxpayer subsidiary may argue that bank’s possession of the bulk of the loan postu-156340-03 d sec_988 - treatment of certain foreign_currency_transactions sections which were enacted as part of the tax_reform_act_of_1986 foreign_affiliate foreign_currency investment program activity sec_465 does not include in a taxpayer’s amount_at_risk borrowed amounts secured_by pledged property that is used in the activity set forth a comprehensive set of rules for the treatment of foreign_currency_transactions sec_988 provides that foreign_currency_gain_or_loss attributable to a sec_988 transaction is computed separately and treated as ordinary_income or loss foreign_currency_gain on a sec_988 transaction is generally defined as the gain on the transaction to the extent such gain does not exceed gain realized by reasons of changes in exchange rates on or after the booking_date and before the payment_date sec_988 foreign_currency_loss is similarly defined in sec_988 in this manner congress intended that only gain_or_loss to the extent it is realized by reason of a change in exchange rates between the date the asset or liability is taken into account for tax purposes and the date it is paid or otherwise_disposed_of will be treated as foreign_currency_gain_or_loss s rep no 99th cong 2d sess in addition any gain_or_loss from the disposition of nonfunctional_currency is treated as foreign_currency_gain_or_loss under the assumption that any gain_or_loss realized on the disposition of nonfunctional_currency must be attributable to the fluctuation in the foreign exchange rates between the purchase and sale of the currency sec_988 this is confirmed by committee reports describing the principles of sec_988 prior to its amendment the house ways_and_means_committee report to the miscellaneous revenue act of stated that i n the case of any disposition of nonfunctional_currency the relevant period for measuring rate changes is the time between acquisition and disposition of the currency h_r rep no 100th cong 2d sess motivated transactions the senate_finance_committee report accompanying the tax_reform_act_of_1986 stated that one of the two reasons were enacted was prior_law provided opportunities for tax_motivated_transactions s rep no 99th cong 2d sess accordingly in enacting congress granted broad authority for the service to promulgate regulations as may be necessary or appropriate to carry out the purposes of sec_989 the legislative_history to the technical_and_miscellaneous_revenue_act_of_1988 tamra in discussing the law prior to the enactment of tamra stated that t he secretary has general authority to provide the regulations necessary or appropriate to carry out the purposes of new subpart j for example the secretary may prescribe regulations appropriately recharacterizing transactions to harmonize the general realization and recognition provisions of the code with the policies of sec_988 h_r rep no 100th cong 2d sess s rep no 100th cong 2d sess containing identical language the legislative_history of suggests a consistent concern about tax postu-156340-03 in response to congress’s concern about tax_motivated_transactions the service sec_1_988-2 states that i f the substance of a transaction described in under sec_988 any gain_or_loss from the disposition of nonfunctional under the authority of sec_989 promulgated sec_1_988-2 and sec_1_988-1 sec_1_988-2 states that if the substance of a transaction differs from its form the commissioner may recharacterize the timing source and character of gains or losses with respect to the transaction in accordance with the substance of the transaction sec_1_988-1 states in part that the commissioner may exclude a transaction or series of transactions which in form is a sec_988 transaction from the provisions of sec_988 if the substance of the transaction or series of transactions indicates that it is not properly considered a sec_988 transaction currency is treated as foreign_currency_gain_or_loss as indicated previously congress adopted this rule under an assumption that any gain_or_loss realized on the disposition of nonfunctional_currency must be attributable to the fluctuation in the foreign exchange rates between the purchase and sale of the currency this assumption is confirmed by the house ways_and_means_committee report to the miscellaneous revenue act of stating that i n the case of any disposition of nonfunctional_currency the relevant period for measuring rate changes is the time between acquisition and disposition of the currency h_r rep no 100th cong 2d sess sec_1_988-1 differs from its form the timing source and character of gains or losses with respect to such transaction may be recharacterized by the commissioner in accordance with its substance in this case the currency loss should be denied in its entirety until if and when the taxpayer can clearly demonstrate that with respect to fcs which it could substantively use exchange rate changes between the period it acquired and disposed of the fcs resulted in the loss this is consistent with the intent of congress and sec_1_988-2 units borrowed from bank even though it was jointly liable with llc to repay such amount r units were required to be deposited with bank in the collateral accounts as collateral on the loan and was beyond taxpayer subsidiary’s reach taxpayer subsidiary did have access to g units which it used to generate the claimed foreign_currency_loss however its use of these funds was also restricted since a balance equal to s units was required to be maintained as collateral for the letters of credit issued to bank that guaranteed_payment of n units at best the taxpayer can argue that it was substantively exposed to currency fluctuation on the g units of borrowed funds to which it had access as noted in the previous paragraph it is not clear that the taxpayer had economic use of the full g units because of the collateral arrangements which were an integral part of the transaction whatever the proper amount under sec_1_988-2 any foreign_currency_loss should be limited to loss resulting from changes in exchange rates with respect to funds that the taxpayer economically had access to it is clear that taxpayer subsidiary did not have substantive use of the full e postu-156340-03 e sec_351 -- lack of bona_fide business_purpose a transaction meeting the statutory provisions of sec_351 will not qualify for in the instant case there was no bona_fide business_purpose to the transaction nonrecognition treatment if it lacks a bona_fide non-tax business_purpose see 688_fsupp_1129 n d tex aff’d on other issues 865_f2d_644 5th cir 714_f2d_977 9th cir opinions discussing other sec_351 issues often point out that the taxpayer had a valid business_purpose for the transaction in question see 490_f2d_1172 3d cir cert_denied 419_us_826 revrul_55_36 c b but merely the creation of tax benefits the linchpin of the scheme was taxpayer subsidiary’s disposition of the high-basis conveyed fcs that disposition created a tax loss that offset the tax_liability taxpayer otherwise would have had to pay on its gain from the sale of its interest in gain company the only remotely constructive result of the scheme was the foreign_affiliate foreign_currency investment program which after taking fees expenses and other commitments into account wound up with only dollar_figuret this was the approximate value of d units converted into dollars at that time for investment purposes and never engaged in many of the activities purportedly planned for it anyway in fact foreign_affiliate lent u units back to taxpayer within two months clearly the tax loss was taxpayer’s primary goal the foreign_affiliate foreign_currency investment program merely lent a cloak of legitimacy to the scheme and the other complexities set up conditions such as co-obligation on a foreign bank loan to generate the tax loss from the sale of the conveyed fcs subsidiary taxpayer’s capital_contribution to taxpayer subsidiary was merely to meet the control requirements of sec_351 taxpayer subsidiary assumed joint_and_several_liability on the loan simply to generate sec_357 gain for llc which would never be taxed in the u s neither llc nor the llc owners are considered to be engaged in a trade_or_business in the united_states and last the gain generated by llc could be added to the tax basis of the conveyed fcs received by taxpayer subsidiary thereby artificially creating an ordinary_loss under sec_988 when the conveyed fcs were disposed of with sound professional judgment in this area taxpayer’s treasurer testified that upcoming elections in country b made him and his colleagues nervous and jumpy about the stability of the fc when they received them from bank to protect their investment according to taxpayer’s treasurer they decided to convert the fcs into fc1s for a short_period of time because that made them more comfortable in fact since the monetary policy of the central bank of country c bank had been to maintain the fc1 fc exchange rate as absolutely stable and since the two currencies had fluctuated within a margin of no more than percent thus anyone who viewed the fc as a risky currency for whatever reason would not logically have furthermore taxpayer’s stated reason for changing the fcs into fc1s conflicts the transaction was contrived to create a foreign_currency_loss for taxpayer postu-156340-03 since the transaction was engineered to create a high basis-low value asset that chosen fc1s as an alternative a fact with which a person of taxpayer treasurer’s expertise would undoubtedly have been well-acquainted upon disposition would generate a tax loss in excess of dollar_figurea for taxpayer an amount grossly disproportionate to any non-tax consequences realized by the parties a bona_fide business_purpose is lacking consequently the requirements for a valid sec_351 exchange are not satisfied as a result neither sec_357 nor sec_362 apply in this case accordingly the transaction should be treated as an exchange under sec_1001 with the basis rules of sec_1012 and the case law both discussed in notice_2002_21 controlling the result is that the basis of the conveyed fcs will be limited to the fair_market_value of such assets upon their acquisition by taxpayer subsidiary thus the loss purportedly resulting from the transaction in the instant case is not allowable to the extent taxpayer derives a tax_benefit that is attributable to a basis in excess of the fair_market_value of the conveyed fcs conclusion and summary currency loss either should be disallowed in its entirety or disallowed in part as the case may be moreover it is our view that the transaction in this case is substantially_similar to the transaction described in notice_2002_21 and therefore it falls within the scope of the notice this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views by ________________________________ richard e coss senior counsel branch please call john tarrant at if you have any questions based on all of the arguments set forth above we conclude that the claimed
